Title: To George Washington from Richard Peters, 9 September 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] September: 9th 1777

I have the Honour to enclose you a Resolve of Congress relative to providing proper Means for the speedy Communication of Intelligence. The Board have it not in their Power to provide suitable Persons for the Purpose or they would not lessen the Number of Combatants in the Army, but are obliged to request your Excellency to appoint a sufficient Number of Expresses out of either Blands or Sheldon’s Regt of Horse & to carry into Execution the Resolve of Congress with all convenient Speed. I have the Honour to be with the greatest Respect your very obedt Servt

Richard Peters Secy

